IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60126



RAFAEL HERNANDEZ-IBANEZ,

                                           Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-259-619
                        --------------------
                            March 7, 2002

Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Rafael Hernandez-Ibanez petitions for review of an order of

the Board of Immigration Appeals (BIA) holding that Hernandez-

Ibanez’s state conviction for felony driving while intoxicated

was an aggravated felony warranting his removal from this

country.   The respondent and Hernandez-Ibanez have filed a joint

motion to remand the case to the BIA for reconsideration in light

of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir.

2001).   Both parties also move to withdraw the petitioner’s

“response to ‘respondent’s motion to remand.’”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60126
                               -2-

     Hernandez-Ibanez’s petition for review is GRANTED.   The

order of the BIA is VACATED, and this case is REMANDED to the BIA

for disposition consistent with Chapa-Garza, 243 F.3d at 927.

All other outstanding motions are DENIED.